ELECTRONIC RECORD                          )l%% ~)ty
                                                                   71.02 (Engaging in Organized
  COA #      01-12-01075-CR                        OFFENSE: Crim Activity)

             Marcus Lee Jefferson v. The State
  STYLE:     ofTexas                               COUNTY:         Harris

  COA DISPOSITION:       AFFIRM                    TRIAL COURT: 180th District Court


  DATE: 08/14/2014                   Publish: NO   TCCASE#:        1321017




                           IN THE COURT OF CRIMINAL APPEALS



            Marcus Lee Jefferson v. The State of
  STYLE:    Texas                                       CCA#:                  UTL-W
           PRO 5£                       Petition        CCA Disposition:
  FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                       JUDGE:

  DATE:      Oa/pj /ZOlf                               SIGNED:                         PC:

  JUDGE:      J^ZLu^-                                   PUBLISH:                       DNP:




                                                                                       MOTION FOR

                                                     REHEARING IN CCA IS:
  ffifl SB           PEnnoN                          JUDGE:
FOR DISCRETIONARY REVIEW

                                                                             ELECTRONIC RECORD
tutr       <0j((m/J4/.